Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 1 of 36

EXHIBIT

A

[Proposed Answer of Applicants]

MOTION TO INTERVENE AS PARTY-DEFENDANTS, OR IN THE ALTERNATIVE, TO
APPEAR AS AMICUS CURIAE — Page 9

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 2 of 36

MATTHEW G. MONFORTON
Montana Bar # 5245

MONFORTON LAW OFFICE, PLLC
32 Kelly Court

Bozeman, Montana 59718

Telephone: (406) 570-2949

Facsimile: (406) 551-6919

E-mail: matthewmonforton@yahoo.com

DAVID P. CLAIBORNE

[Idaho State Bar No. 6579]
SAWTOOTH LAW OFFICES, PLLC
Golden Eagle Building

1101 W. River St., Ste. 110

Boise, Idaho 83702

Telephone: (208) 629-7447
Facsimile: (208) 629-7559

E-mail: david@sawtoothlaw.com

Attorneys for Applicants for Intervention

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
(MISSOULA DIVISION)

CENTER FOR BIOLOGICAL
DIVERSITY, e¢ ai.,

Plaintiffs,
VS.
DEB HAALAD, et ai.,
Defendants;

and

 

 

Lead Case No. CV 20-181-M-DWM

Member Case No. CV 20-183-M-
DWM

RECREATIONAL AND COUNTY
GROUP INTERVENORS’
ANSWER TO AMENDED
COMPLAINT

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED

COMPLAINT - Page 1

 
Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 3 of 36

STATE OF IDAHO, an Idaho
nonprofit corporation;

Defendant-Intervenor;

and

IDAHO STATE SNOWMOBILE
ASSOCIATION, INC., an Idaho
nonprofit corporation; IDAHO
RECREATION COUNCIL, INC., an
Idaho nonprofit corporation;
COLORADO SNOWMOBILE
ASSOCIATION, a Colorado nonprofit
organization; BACKCOUNTRY
SLED PATRIOTS, a Montana
nonprofit organization; CITIZENS
OFR BALANCED USE, a Montana
nonprofit organization; UNITED
SNOWMOBILE ALLIANCE, a New
Hampshire nonprofit organization;
AMERICAN COUNCIL OF
SNOWMOBILE ASSOCIATIONS, a
Michigan nonprofit organization; OFF
ROAD BUSINESS ASSOCIATION,
a California nonprofit organization;
COLORADO OFF HIGHWAY
VEHICLE COALITION, a Colorado
nonprofit organization; TRAILS
PRESERVATION ALLIANCE, a
Colorado nonprofit organization;
UNITED FOUR WHEEL DRIVE
ASSOCIATION, a California
nonprofit organization;
CLEARWATER COUNTY BOARD
OF COMMISSIONERS, a political
subdivision of the State of Idaho;
IDAHO COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Idaho;

 

 

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT -— Page 2

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 4 of 36

BONNER COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Idaho;
VALLEY COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Idaho;
ADAMS COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Idaho;
LINCOLN COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Montana;
MINERAL COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Montana;
RAVALLI COUNTY BOARD OF
COMMISSIONERS, a political
subdivision of the State of Montana;

Applicants for Intervention.

 

 

Pursuant to Fed. R. Civ. P. 8, proposed Intervenor-Applicants - IDAHO
STATE SNOWMOBILE ASSOCIATION, INC., an Idaho nonprofit
corporation; IDAHO RECREATION COUNCIL, INC., an Idaho nonprofit
corporation, COLORADO SNOWMOBILE ASSOCIATION, a Colorado
nonprofit organization; BACKCOUNTRY SLED PATRIOTS, a Montana
nonprofit organization; CITIZENS OFR BALANCED USE, a Montana nonprofit
organization; UNITED SNOWMOBILE ALLIANCE, a New Hampshire

nonprofit organization, AMERICAN COUNCIL OF SNOWMOBILE

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 3

 
Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 5 of 36

ASSOCIATIONS, a Michigan nonprofit organization; OFF ROAD BUSINESS
ASSOCIATION, a California nonprofit organization, COLORADO OFF
HIGHWAY VEHICLE COALITION, a Colorado nonprofit organization;
TRAILS PRESERVATION ALLIANCE, a Colorado nonprofit organization;
UNITED FOUR WHEEL DRIVE ASSOCIATION, a California nonprofit
organization; CLEARWATER COUNTY BOARD OF COMMISSIONERS, a
political subdivision of the State of Idaho; IDAHO COUNTY BOARD OF
COMMISSIONERS, a political subdivision of the State of Idaho; BONNER
COUNTY BOARD OF COMMISSIONERS, a political subdivision of the State
of Idaho,) VALLEY COUNTY BOARD OF COMMISSIONERS, a political
subdivision of the State of Idaho; ADAMS COUNTY BOARD OF
COMMISSIONERS, a political subdivision of the State of Idaho; LINCOLN
COUNTY BOARD OF COMMISSIONERS, a political subdivision of the State
of Montanas MINERAL COUNTY BOARD OF COMMISSIONERS, a
political subdivision of the State of Montanas RAVALLI COUNTY BOARD OF
COMMISSIONERS, a political subdivision of the State of Montana — (herein
“Recreational and County Group”) answers Center for Biological Diversity’s, et al.

(“Plaintiffs”) First Amended Complaint, Dkt. 5 (“Complaint”) as follows:

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT - Page 4

 
Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 6 of 36

FIRST DEFENSE

1. The Complaint fails to state a claim upon which relief may be granted and
therefore ought to be dismissed pursuant to Rule 12 of the Federal Rules of
Civil Procedure.

SECOND DEFENSE

2. Recreational and County Group denies each and every allegation and
averment set forth in the Complaint unless otherwise expressly admitted
herein.

THIRD DEFENSE

3. The allegations in paragraph 1 constitute Plaintiffs’ introduction and
characterization of the lawsuit for which no answer or response is required.
To the extent a response is deemed required, Recreational and County Group
denies the allegations.

4. The allegations of paragraph 2 are denied except as follows. Recreational
and County Group admits that in the lower-48 United States, the wolverine
is arare and elusive resident of high mountain landscapes. Recreational and
County Group adds that wolverines are adapted to live in high-altitude and
high-latitude ecosystems characterized by deep snow and cold temperatures.
However, wolverines have denned outside of heavy snowpack with multiple

factors playing a role in den site selection. Wolverine observations and

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT - Page 5

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 7 of 36

denning habitat are correlated with deep snow cover, but not always,
suggesting some plasticity in denning requirements. Areas of significant
snowpack will likely persist in the future in areas where wolverines are

_known to den, continuing to support wolverines. Areas of the United States
do not reflect historic or traditional habitat for wolverines and instead are
fringe habitat to which wolverine travel when native range becomes
overpopulated. To the extent a further response is deemed required,
Recreational and County Group denies the allegations.

5. The allegations of paragraph 3 are denied except as follows. Wolverines
naturally occur in low densities across their global range. Current western
U.S. population estimates range from 250 to 318 individuals, reflecting the
estimated population prior to European settlement. These levels suggest that
wolverines have reclaimed large expanses of their historical range in the
contiguous U.S. after historical lows or local extirpations in the early 1900s.
This pattern is evident in Idaho, where wolverines have been reported in 34
of 44 (77%) counties and presently occur in most, if not all, historically
occupied habitat in Idaho. This resurgence is likely attributed to the
important refugia provided by Idaho's large wilderness areas and the
wolverine’s status as a state-protected species since 1965. To the extent a

further response is deemed required, Recreational and County Group lacks

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 6

 
Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 8 of 36

knowledge or information sufficient to form a belief as to the truth and
accuracy of the factual allegations.

6. Recreational and County Group denies the allegations in paragraph 4.

7. The allegations in paragraph 5 characterize the lawsuit and no answer or
response is required. To the extent a response is deemed required,
Recreational and County Group denies the allegations.

8. The allegations in paragraphs 6, 7 and 8 characterize the lawsuit and contain
legal conclusions. Therefore, no answer or response is required. To the
extent a response is deemed required, Recreational and County Group denies
the allegations.

9. Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in
paragraphs 9 through 20 and for this reason denies them.

10.Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in the
first, second, fifth, sixth, and seventh sentences of paragraph 21 and for this
reason denies them. The third and fourth sentences characterize Olaus

Murie’s A Field Guide to Animal Tracks which speaks for itself and is the

 

best evidence of its contents. Recreational and County Group denies any

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 7

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 9 of 36

allegations contrary to the actual language of A Field Guide to Animal
Tracks.

11.Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in
paragraph 22 and for this reason denies them. These allegations are also
legal conclusions for which no response is required. To the extent a response
is deemed required, Recreational and County Group denies them.

12.Recreational and County Group admits the allegations in the first, second,
and fourth sentences in paragraph 23, with the recognition that, pursuant to
Federal Rule of Civil Procedure Rule 25(d), Scott De La Vega has been
substituted for David Bernhardt in this case as Acting United States
Secretary of the Interior. The allegations in the second sentence of paragraph
23 are legal conclusions to which no response is required. To the extent a
response is deemed required, Recreational and County Group denies the
allegations.

13.Recreational and County Group admits the allegations in paragraph 24, with
the recognition that, pursuant to Rule 25(d), Martha Williams has been
substituted for Aurelia Skipwith in this case.

14.Recreational and County Group admits the allegations in the first sentence of

paragraph 25. The allegations in the second sentence of paragraph 25 are

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT - Page 8

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 10 of 36

legal conclusions to which no response is required. To the extent a response
is deemed required, Recreational and County Group denies the allegations.

15.The allegations in paragraph 26 characterize the Endangered Species Act
(ESA), which speaks for itself and is the best evidence of its content.
Recreational and County Group denies any allegations contrary to the actual
language of the ESA.

16.The allegations in paragraph 27 characterize the ESA, which speaks for
itself and is the best evidence of its content. Recreational and County Group
denies any allegations contrary to the actual language of the ESA. The
allegations in paragraph 27 also cite case law which speaks for itself and is
the best evidence of its content. Recreational and County Group denies any
allegations contrary to the plain language or meaning of the Court.

17.The allegations in paragraph 28 characterize the ESA, which speaks for
itself and is the best evidence of its content. Recreational and County Group
denies any allegations contrary to the actual language of the ESA.

18.The allegations in the first sentence of paragraph 29 characterize the ESA,
which speaks for itself and is the best evidence of its content. Recreational
and County Group denies any allegations contrary to the actual language of

the ESA. The allegations in the second sentence of paragraph 29 are legal

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 9

 
Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 11 of 36

conclusions to which no response is required. To the extent a response is
deemed required, Recreational and County Group denies all the allegations.
19.The allegations in the first sentence of paragraph 30 characterize case law
which speaks for itself and is the best evidence of its content. Recreational
and County Group denies any allegations contrary to the plain language and
meaning of the Court. The allegations in the second, third, and fourth
sentences of paragraph 30 characterize H.R. Rep. No. 93-412 (1973) and S.
Rep. No. 96-151, 96th cong., Ist sess. (1979), which speak for themselves
and are the best evidence of their content. Recreational and County Group
denies any allegations contrary to the actual language of H.R. Rep. No.
93412 (1973) and S. Rep. No. 96-151, 96th cong., Ist sess. (1979).
Recreational and County Group adds that analysis of ESA terms such a
“distinct population segment” and “significant portion of its range,” should
be viewed through all relevant law including the Policy Regarding the
Recognition of Distinct Vertebrate Population Segments Under the
Endangered Species Act, 61 Fed. Reg. 4,722, 4,725 (Feb. 7, 1996) (“DPS
Policy”) and Final Policy on Interpretation of the Phrase “Significant Portion
of its Range" in the Endangered Species Act’s Definitions of "Endangered

Species" and "Threatened Species," 79 Fed. Reg. 37,578, 37,583 (July |,

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT - Page 10

 
Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 12 of 36

2014). To the extent a further response is deemed required, Recreational and
County Group denies all the allegations.

20.The allegations in the first sentence of paragraph 31 characterize case law,
which speaks for itself and is the best evidence of its content. Recreational
and County Group denies any allegations contrary to the plain language and
meaning of the Court. Recreational and County Group admits the allegations
in the second sentence of paragraph 31 that the Service issued the DPS
Policy in 1996. The remaining allegations in paragraph 31 characterize the
DPS Policy, which speaks for itself and is the best evidence of its content.
Recreational and County Group denies any allegations contrary to the
language of the DPS Policy.

21.The allegations in paragraph 32 characterize the DPS Policy, which speaks
for itself and is the best evidence of its content. Recreational and County
Group denies any allegations contrary to the language of the DPS Policy.

22.The allegations in paragraphs 33 and 34 characterize the ESA, which speaks
for itself and is the best evidence of its content. Recreational and County
Group denies any allegations contrary to the actual language of the ESA.

23.Recreational and County Group admits the allegations in paragraphs 35 and

36.

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 11

 
 

 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 13 of 36

24.The allegations of paragraph 37 are denied except as follows. See
admissions made at paragraphs 4 and 5 hereof and above.

25.Recreational and County Group admits the allegations in paragraphs 38 and
39.

26.Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in
paragraph 40 and for this reason denies them.

27.The first two sentence in paragraph 41 are legal conclusions to which no
response is required. The third sentence attempts to characterize the 2013
withdrawn rule. Recreational and County Group notes that this rule was
withdrawn and, in an event, the rule speaks for itself and is the best evidence
of its own content, To the extent a further response is required, Recreational
and County Group denies the allegations.

28.Paragraph 42 characterize Service's proposed 2013 rule and the 2020
withdrawal of that rule. See Endangered and Threatened Wildlife and Plants;
Threatened Status for the Distinct Population Segment of the North
American Wolverine Occurring in the Contiguous United States, 78 FR
7864-01; Endangered and Threatened Wildlife and Plants; Withdrawal of the
Proposed Rule for the North American Wolverine, 85 FR 64618-01. These

documents speak for themselves and are the best evidence of their own

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 12

 
Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 14 of 36

content. Additionally, Recreational and County Group asserts that small
populations in and of themselves do not constitute a threat such that a
species would be endangered or threatened. When evaluating species status
under the ESA more factors have to be taken into account, such as
consideration of a species’ life history, population dynamics, and other
impacts to populations and species to determine if smal! population
dynamics increase the species’ vulnerability to extinction such that listing is
warranted. Importantly, wolverines in the contiguous United States are not
genetically isolated from wolverines in Canada, so isolation is not a concern.
To the extent a further response is required, Recreational and County Group
denies the allegations.

29.Recreational and County Group admits that wolverines are an elusive
species that is difficult to track and count. Recreational and County Group
lacks knowledge or information sufficient to form a belief as to the truth and
accuracy of the factual allegations in the second sentence in paragraph 43
and for this reason denies them.

30.Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in
paragraph 44. Additionally, the allegations conflict with the Service’s

statements in its withdrawal of the proposed rule, 85 FR 64618-01. For this

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 13

 
Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 15 of 36

reason, Recreational and County Group denies the allegation in paragraph
44.

31.Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in
paragraph 45. Additionally, the allegations conflict with the Service’s
statements in its withdrawal of the proposed rule, 85 FR 64618-01. For this
reason, Recreational and County Group denies the allegation in paragraph
4S,

32.Recreational and County Group denies the allegations in paragraphs 46 and
47.

33.Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in
paragraphs 48, 49 and 50 and for this reason denies them.

34.Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in the first
and third sentence of paragraph 51 and for this reason denies them. The
second sentence of paragraph 51 characterizes case law, which speaks for
itself and is the best evidence of its content. Recreational and County Group

denies any allegations contrary to the Court's plain language or meaning.
y g ry p guag £

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT -— Page 14

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 16 of 36

35.The first, second, third, and fourth sentence characterize the Service's 12-
month finding for wolverine, published March 1 1, 2008, which speaks for
itself and is the best evidence of its content. Recreational and County Group
denies any allegations contrary to the actual language of the 12-month
finding. Recreational and County Group lacks knowledge or information
sufficient to form a belief as to the truth and accuracy of the factual
allegations in the fifth sentence of paragraph 52 and for this reason denies
them. The allegations in the sixth sentence characterizes the Service’s 2013
proposed rule to list wolverine published February 4, 2013, which speaks for
itself and is the best evidence of its content. Recreational and County Group
denies any allegations contrary to the actual language of the Service's 2013
proposed rule to list wolverine.

36.The allegations in paragraph 53 characterize the Service's 12-month finding
for wolverine published December 14, 2010 (2010 12-month finding), which
speaks for itself and is the best evidence of its content. Recreational and
County Group denies any allegations contrary to the actual language in the
Service's 2010 12-month finding for wolverine.

37.The allegations in paragraph 54 characterize a settlement agreement, which
speaks for itself and is the best evidence of its content. Recreational and

County Group denies any allegations contrary to the settlement's actual

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 15

 
Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 17 of 36

language. The allegations in the second sentence of paragraph 54 reference
the Service's 2013 proposed rule to list wolverine published February 4,
2013, which speaks for itself and is the best evidence of its content.
Recreational and County Group denies any allegations contrary to the actual
language of the Service's 2013 proposed rule to list wolverine.

38.The allegations in paragraphs 55, 56 and 57 characterize the Service's 2013
proposed rule to list wolverine published February 4, 2013, which speaks for
itself and is the best evidence of its content. Recreational and County Group
denies any allegations contrary to the actual language of the Service’s 2013
proposed rule to list wolverine.

39.The allegations in the first, third, and fourth sentences of paragraph 58
characterize the Service’s 2013 proposed rule to list wolverine published
February 4, 2013, which speaks for itself and is the best evidence of its
content. Recreational and County Group denies any allegations contrary to
the actual language of the Service’s 2013 proposed rule to list wolverine.
Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in the
second sentence of paragraph 58 and notes that they are contrary to
subsequent determinations by the Service; for this reason, Recreational and

County Group denies them.

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 16
 

 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 18 of 36

40.Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in the first
and second sentences of paragraph 59 and notes that they are contrary to
subsequent determinations by the Service; for this reason, Recreational and
County Group denies them. The allegations in the third and fourth sentences
of paragraph 59 characterize the Service’s 2013 proposed rule to list
wolverine published February 4, 2013, which speaks for itself and is the best
evidence of its content. Recreational and County Group denies any
allegations contrary to the actual language of the Service’s 2013 proposed
rule to list wolverine.

41.Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in the first
and second sentences of paragraph 60 and notes that they are contrary to
subsequent determinations by the Service; for this reason, Recreational and
County Group denies them. Recreational and County Group also notes that
incidental trapping risk to wolverines is deemed very low in the contiguous
United States, with the Idaho Department of Fish and Game in particular
proactively implementing educational and regulatory measures to minimize
non-target catch of wolverines. The allegations in the third sentence of

paragraph 60 characterizes the Service’s 2013 proposed rule to list

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 17

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 19 of 36

wolverine published February 4, 2013, which speaks for itself and is the best
evidence of its content. Recreational and County Group denies any
allegations contrary to the actual language of the Service’s 2013 proposed
rule to list wolverine.

42.Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in the first
sentence of paragraph 61, and notes that they are contrary to subsequent
determinations by the Service; for this reason, Recreational and County
Group denies them. The allegations in the second, third and fourth sentences
of paragraph 61 characterize the Service's 2013 proposed rule to list
wolverines published February 4, 2013, which speaks for itself and is the
best evidence of its content. Recreational and County Group denies any
allegations contrary to the actual language of the Service’s 2013 proposed
rule to list wolverines.

43.The allegations in the first sentence in paragraph 62 characterize the ESA
and its implementing regulations, which speak for themselves and are the
best evidence of their content. Recreational and County Group denies any
allegations contrary to the actual language of the ESA and its implementing
regulations. The allegations in the second and third sentences in paragraph

characterize the Service's proposed rule published February 5, 2014,

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 18

 
Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 20 of 36

announcing the 6-month extension of a final determination on the 2013
proposed rule to list the wolverine (2014 Extension). Recreational and
County Group denies any allegations contrary to the actual language of the
Service’s 2014 Extension.

44. Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in
paragraph 63 and for this reason denies them.

45.The allegations in paragraph 64 characterize the Service's decision published
October 13, 2014, withdrawing the proposed rule to list the wolverine (2014
Withdrawal), which speaks for itself and is the best evidence of its content.
Recreational and County Group denies all allegations contrary to the actual
language of the 2014 Withdrawal.

46.Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in
paragraph 65 and for this reason denies them.

47.The allegations in paragraphs 66, 67 and 68 cite case law, which speaks for
itself and is the best evidence of its content. Recreational and County Group
denies any allegations contrary to the Court’s plain language or meaning.

48.The allegations in paragraph 69 cite case law, which speaks for itself and is

the best evidence of its content. Recreational and County Group denies any

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT -— Page 19
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 21 of 36

allegations contrary to the Court’s plain language or meaning. Recreational
and County Group admits that it has been more than three years since the
Court’s decision regarding the Service’s 2014 Withdrawal. For the
remaining allegations, Recreational and County Group lacks knowledge or
information sufficient to form a belief as to the truth and accuracy of the
remaining factual allegations in paragraph 69 and for this reason denies
them.

49.Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in
paragraph 70 and for this reason denies them.

50.Recreational and County Group admits that the Service's decision referenced
in paragraph 71 was published on October 13, 2020. The allegations in the
second and third sentences of paragraph 71 characterize the Service's
decision published October 13, 2020, withdrawing the proposed rule to list
wolverine (2020 Withdrawal) which speaks for itself and is the best
evidence of its content. Recreational and County Group denies all
allegations contrary to the 2020 Withdrawal’s actual language. The
allegations in the fourth and fifth sentences of paragraph 71 are legal
conclusions to which no response is required. To the extent a response is

deemed required, Recreational and County Group denies the allegations.

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT -— Page 20

 
Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 22 of 36

51.The allegations in the first sentence in paragraph 72 characterize the
Service’s 1996 distinct population segment policy, which speaks for itself
and is the best evidence of its content. Recreational and County Group
denies any allegations contrary to the language of the Service’s 1996 distinct
population segment policy. The allegations in the second sentence of
paragraph 72 characterize the Service's 2013 proposed rule to list wolverine
which speaks for itself and is the best evidence of its content. Recreational
and County Group denies any allegations contrary to the actual language of
the 2013 proposed rule.

52.The allegations in paragraph 73 characterize the Service’s 2010 12-month
finding and 2020 Withdrawal, which speak for themselves are the best
evidence of their content. Recreational and County Group denies any
allegations contrary to the actual language of the 2010 12-month finding and
2020 Withdrawal.

53.The allegations in the first sentence of paragraph 74 characterize the
Service’s 2020 Withdrawal, which speaks for itself and is the best evidence
of its content. Recreational and County Group denies all allegations contrary
to the actual language of the 2020 Withdrawal. The allegations in the second

sentence of paragraph 74 are legal conclusions to which no response is

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 21

 
Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 23 of 36

required. To the extent a response is deemed required, Recreational and
County Group denies the allegations.

54.The first, third, fourth, and fifth sentences in paragraph 75 are legal
conclusions to which no response is required. To the extent a response is
deemed required, Recreational and County Group denies the allegations. The
allegations in the second sentence of paragraph 75 characterize the Service’s
2020 Withdrawal, which speaks for itself and is the best evidence of its
content. Recreational and County Group denies any allegations contrary to
the actual language of the 2020 Withdrawal.

55.The allegations in the first and last sentences of paragraph 76 are legal
conclusions to which no response is required. To the extent that a response is
deemed required, Recreational and County Group denies the allegations.
Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in the
second sentence of paragraph 76, and for this reason denies them. The
allegations in the third, fourth, and fifth sentences of paragraph 76
characterize the Service's 2020 Withdrawal, which speaks for itself and is
the best evidence of its content. Recreational and County Group denies any

allegations contrary to the actual language of the 2020 Withdrawal.

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT -— Page 22

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 24 of 36

56.The allegations in the first, third, fourth, and sixth sentences of paragraph 77
are legal conclusions to which no response is required. To the extent that a
response is deemed required, Recreational and County Group denies the
allegations. The allegations in the second sentence of paragraph 77
characterize the Service’s 2020 Withdrawal, which speaks for itself and is
the best evidence of its content. Recreational and County Group denies any
allegations contrary to the actual language of the 2020 Withdrawal.
Recreational and County Group lacks knowledge or information sufficient to
form a belief as to the truth and accuracy of the factual allegations in the
fifth sentence of paragraph 77 and for this reason denies them.

57.The allegations in the first and fourth sentences of paragraph 78 are legal
conclusions to which no response is required. To the extent that a response is
deemed required, Recreational and County Group denies the allegations. The
allegations in the second, third, fifth, and sixth sentences of paragraph 78
characterize the Service's 2014 Withdrawal and 2020 Withdrawal, which
speak for themselves and are the best evidence of their content. Recreational
and County Group denies all allegations contrary to the actual language of
the Service's 2014 Withdrawal and 2020 Withdrawal.

58.The allegations in the first, second, and third sentences of paragraph 79

characterize the Service's 2013 proposed rule and 2020 Withdrawal, which

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT -— Page 23

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 25 of 36

speak for themselves and are the best evidence of their content. Recreational
and County Group denies any allegations contrary to the actual language of
the Service's 2013 proposed rule and 2020 Withdrawal. The allegations in
the last sentence of paragraph 79 are legal conclusions to which no response
is required. To the extent that an answer is deemed required, Recreational
and County Group denies the allegations.

59.The allegations in paragraph 80 are legal conclusions to which no response
is required. To the extent that a response is deemed required, Recreational
and County Group denies the allegations.

60.Recreational and County Group lacks sufficient knowledge or information
sufficient to form a belief as to the truth and accuracy of the factual
allegations in the first, third, and fourth sentences of paragraph 81 and for
this reason denies them. The remaining allegations characterize the Service's
2010 12-month finding and 2020 Withdrawal, which speak for themselves
and are the best evidence of their contents. Recreational and County Group
denies any allegations contrary to the actual language of the 2010 12-month
finding and the 2020 Withdrawal.

61.The allegations in the first sentence in paragraph 82 characterize the
Service’s 2020 Withdrawal, which speaks for itself and is the best evidence

of its contents. Recreational and County Group denies any allegations

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT -— Page 24
Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 26 of 36

contrary to the actual language of the 2020 Withdrawal. The allegations in
the second sentence of paragraph 82 are legal conclusions to which no
response is required. To the extent that a response is deemed required,
Recreational and County Group denies the allegations.

62.The allegations in paragraphs 83 and 84 are legal conclusions to which no
response is required. To the extent that a response is deemed required,
Recreational and County Group denies the allegations.

63.The allegations in the first and last sentences of paragraph 85 are legal
conclusions to which no response is required. To the extent that a response is
deemed required, Recreational and County Group denies the allegations. The
allegations in the second and third sentences of paragraph 85 reference the
ESA and case law, which speak for themselves and are the best evidence of
their content. Recreational and County Group denies any allegations
contrary to the actual language of the ESA or the Court’s plain language and
meaning.

64.The allegations in the first sentence of paragraph 86 characterize the
Service's 2020 Withdrawal, which speaks for itself and is the best evidence
of its content. Recreational and County Group denies all allegations contrary
to the actual language of the 2020 Withdrawal. The allegations in the second

sentence of paragraph 86 are legal conclusions to which no response is

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 25

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 27 of 36

required. To the extent that a response is deemed required, Recreational and
County Group denies the allegations.

65.The allegations in paragraph 87 are legal conclusions to which no response
is required. To the extent that a response is deemed required, Recreational
and County Group denies the allegations.

66.Recreational and County Group lacks sufficient knowledge or information
sufficient to form a belief as to the truth and accuracy of the factual
allegations in the first sentence of paragraph 88 and for this reason denies
them. The allegations in the second, third, and sixth sentences of paragraph
88 are legal conclusions to which no response is required. To the extent that
a response is deemed required, Recreational and County Group denies the
allegations. The allegations in the third and fourth sentences of paragraph 88
reference a study cited as Copeland et al. (2010) and case law, which speaks
for themselves and are the best evidence of their content. Recreational and
County Group denies any allegations contrary to the actual language of
Copeland et al. (2010) or the Court's plain language and meaning. The
allegations in the fifth sentence characterize case law, which speaks for itself
and is the best evidence of its content. Recreational and County Group
denies any allegations contrary to the plain language and meaning of the

Court.

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 26
 

 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 28 of 36

67.The allegations in paragraph 89 characterize a study cited as Copeland et al.
(2010) and the Service’s 2020 Withdrawal, which speaks for itself and is the
best evidence of their content. Recreational and County Group denies any
allegations inconsistent with the actual language of Copeland et al. (2010)
and the 2020 Withdrawal. The allegation in the last sentence in paragraph 89
is a legal conclusion wot which no response is required. To the extent that a
response is required, Recreational and County Group denies the allegations.

68.The allegations in the first sentence of paragraph 90 are legal conclusions to
which no response is required. To the extent that a response is deemed
required, Recreational and County Group denies the allegations. The
remaining allegations in paragraph 90 characterize the Service's 2020
Withdrawal, which speaks for itself and is the best evidence of its content.
Recreational and County Group denies any allegations contrary to the actual
language of the 2020 Withdrawal.

69.The allegations in paragraph 91 reference and characterize a study cited as
Webb et al. (2016), which speaks for itself and is the best evidence of its
content. Recreational and County Group denies any allegations contrary to
the actual language of Webb et al. (2016). The allegation in the last sentence

in paragraph 91 is a legal conclusion to which no response is required. To

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 27

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 29 of 36

the extent that a response is required, Recreational and County Group denies
the allegations.

70.The allegations in paragraph 92 characterize the Service’s 2020 Withdrawal
and 2014 Withdrawal, which speak for themselves and are the best evidence
of their content. Recreational and County Group denies any allegations
contrary to the actual language of the 2020 Withdrawal and the 2014
Withdrawal. The allegation in the last sentence in paragraph 92 is a legal
conclusion to which no response is required. To the extent that a response is
required, Recreational and County Group denies the allegation.

71.The allegations in the first sentence of paragraph 93 are legal conclusions to
which no response is required. To the extent that a response is deemed
required, Recreational and County Group denies the allegations. The
allegations in the second sentence of paragraph 93 characterize the Service's
2020 Withdrawal, which speaks for itself and is the best evidence of its
content. Recreational and County Group denies any allegations contrary to
the actual language of the 2020 Withdrawal.

72.The allegations in paragraph 94 characterize the Service’s 2020 Withdrawal,
which speaks for itself and is the best evidence of its content. Recreational
and County Group denies any allegations contrary to the actual language of

the 2020 Withdrawal.

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 28

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 30 of 36

73.The allegations in paragraph 95 characterize the Service’s 2020 Withdrawal,
which speaks for itself and is the best evidence of its content. Recreational
and County Group denies any allegations contrary to the actual language of
the 2020 Withdrawal.

74.The allegation in the first sentence of paragraph 96 is a legal conclusion to
which no response is required. To the extent that a response is required,
Recreational and County Group denies the allegations. The remaining
allegations in paragraph 96 characterize the Service's 2020 Withdrawal and
scientific studies, which speak for themselves and are the best evidence of
their content. Recreational and County Group denies any allegations
contrary to the actual language of the 2020 Withdrawal or the referenced
scientific studies.

75.The allegations in paragraph 97 characterize the Service's 2020 Withdrawal,
which speaks for itself and is the best evidence of its content. Recreational
and County Group denies any allegations contrary to the actual language of
the 2020 Withdrawal. The allegations in the last sentence of paragraph 97
are legal conclusions to which no response is required. To the extent that a
response is deemed required, Recreational and County Group denies the

allegations.

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 29

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 31 of 36

76.The allegations in paragraph 98 characterize the Service’s 2020 Withdrawal,
which speaks for itself and is the best evidence of its content. Recreational
and County Group denies any allegations contrary to the actual language of
the 2020 Withdrawal.

77.The allegations in paragraph 99 characterize the Service’s 2020 Withdrawal,
which speaks for itself and is the best evidence of its content. Recreational
and County Group denies any allegations contrary to the actual language of
the 2020 Withdrawal.

78.The allegations in paragraph 100 characterize the Service’s 2020
Withdrawal and scientific studies, which speak for themselves and are the
best evidence of their content. To the extent that a further response is
required, Recreational and County Group denies the allegations in paragraph
100.

79.The allegations in paragraph 101 characterize the Service’s 2020
Withdrawal and scientific studies, which speak for themselves and are the
best evidence of their content. To the extent that a further response is
required, Recreational and County Group denies the allegations in paragraph
101.

80.The allegations in the first sentence of paragraph 102 are legal conclusions

to which no response is required. To the extent that a response is deemed

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 30
Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 32 of 36

required, Recreational and County Group denies the allegations. The
remaining allegations in paragraph 102 characterize the Service’s 2020
Withdrawal and scientific studies, which speak for themselves and are the
best evidence of their content. To the extent that a further response is
required, Recreational and County Group denies the allegations in paragraph
102.

81.Paragraph 103 incorporates by reference all previous paragraphs and,
therefore, no response is required. To the extent that a response is required,
Recreational and County Group incorporates by reference its answers to all
previous paragraphs.

82.The allegations in paragraph 104 characterize the ESA and the Service’s
1996 distinct population segment policy, which speak for themselves and are
the best evidence of their content. Recreational and County Group denies
any allegations contrary to the actual language of the ESA and the Service's
1996 distinct population segment policy.

83.The allegations in paragraphs 105 and 106 are legal conclusions to which no
response is required. To the extent that a response is deemed required,
Recreational and County Group denies the allegations.

84.Paragraph 107 incorporates by reference all previous paragraphs and,

therefore, no response is required. To the extent that a response is required,

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT -— Page 31

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 33 of 36

Recreational and County Group incorporates by reference its answers to all
previous paragraphs.
85.The allegations in paragraph 108 characterize the ESA, which speaks for
itself and is the best evidence of its content. Recreational and County Group
denies any allegations contrary to the actual language of the ESA.
86.The allegations in paragraphs 109 and 110 are legal conclusions to which no
response is required. To the extent that a response is deemed required,
Recreational and County Group denies the allegations.
87.The Prayer for Relief within the Complaint requires no response. To the
extent that a response is deemed required, Recreational and County Group
denies that Plaintiffs are entitled to the relief requested.
THIRD DEFENSE
88.Plaintiffs fail to demonstrate standing to assert some or all of their claims.
FOURTH DEFENSE
89.This Court lacks jurisdiction over some or all of Plaintiffs' claims.
FIFTH DEFENSE
90.Recreational and County Group reserves the right to assert additional

affirmative defenses at a later date.

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT - Page 32

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 34 of 36

PRAYER FOR RELIEF

Having fully answered, Recreational and County Group respectfully requests
that this action be dismissed with prejudice. Recreational and County Group
further requests that judgment be entered denying Plaintiffs any relief, and that the
Court award Recreational and County Group its attorney fees and costs and grant
such other and further relief as this Court deems appropriate.

DATED this _ day of August, 2021.

MONFORTON LAW OFFICES, PLLC

by:
Matthew G. Monforton

 

SAWTOOTH LAW OFFICES, PLLC

by:
David P. Claiborne

 

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT — Page 33

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 35 of 36

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was served on the
following on this day of August, 2021, by the following method:

AMANDA DALMENDRAY GALVAN
TIMOTHY J. PRESO

EARTHJUSTICE LEGAL DEFENSE
FUND ~ BOZEMAN

313 East Main Street

Bozeman, MT 59715

Telephone: (406) 586-9699

Facsimile: (406) 586-9695

Email: agalvan@earthjustice.org;
tpreso@earthjustice.org

Attorneys for Center for Biological Diversity,
Conservation Northwest, Defenders of Wildlife,
Friends of the Clearwater, Greater
Yellowstone Coalition, Idaho Conservation
League, Jackson Hole Conservation Alliance,
Klamath-Siskiyou Wildlands Center, Rocky
Mountain Wild and Sierra Club

 

KAMELA A. CASCHETTE

RANDY J. TANNER

U.S. DEPARTMENT OF JUSTICE
Environmental & Natural Resources Div.
Ben Franklin Station

PO Box 7611

Washington, DC 20044-7611

Telephone: (202) 305-0340

Facsimile: (202) 305-0275
Email:kamela.caschette@usdoj.gov;
randy.tanner@usdo].gov
Attorneys for Scott de la Vega, Martha
Williams, United States Fish and Wildlife
Service

 

[ ]U/S. First Class Mail, Postage Prepaid
{__]U.S. Certified Mail, Postage Prepaid
[__] Federal Express

[__] Hand Delivery

[__] Facsimile

{__] iCourt / Electronic Mail or CM/ECF

[ | U.S. First Class Mail, Postage Prepaid
{ ]USS. Certified Mail, Postage Prepaid
[__] Federal Express

[__] Hand Delivery

[__] Facsimile

[__] iCourt / Electronic Mail or CM/ECF

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED

COMPLAINT — Page 34

 
 

Case 9:20-cv-00183-DWM Document 31-1 Filed 08/31/21 Page 36 of 36

OWEN H. MORONEY
IDAHO OFFICE OF THE ATTORNEY {__] U.S. First Class Mail, Postage Prepaid

oe RaL 17" Street [__] U.S. Certified Mail, Postage Prepaid
Boise, ID 83702 [__] Federal Express
; {__] Hand Delivery

Telephone: (208) 287-2875

Facsimile (208) 334-2148 [|__| Facsimile —
Email: owen.moroney@idfy.idaho.gov [_] iCourt / Electronic Mail or CM/ECF

Attorneys for State of Idaho

MONFORTON LAW OFFICES, PLLC

by:
Matthew G. Monforton

 

RECREATIONAL AND COUNTY GROUP INTERVENORS’ ANSWER TO AMENDED
COMPLAINT - Page 35

 
